Citation Nr: 0407294	
Decision Date: 03/19/04    Archive Date: 03/30/04

DOCKET NO.  96-28 713	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, 
Hawaii


THE ISSUE

Entitlement to service connection for a bilateral knee 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jason R. Davitian, Counsel


INTRODUCTION

The veteran served on active duty from November 1966 to 
November 1968.

When this case was previously before the Board of Veterans' 
Appeals (BVA or Board) in October 2002, on appeal from a 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Honolulu, Hawaii, the Board decided to develop 
evidence pursuant to authority granted by 67 Fed. Reg. 3,099, 
3,104 (Jan. 23, 2002) (codified at 38 C.F.R. § 19.9(a)(2)).  
Accordingly, the veteran was provided a VA examination in 
February 2003.  

On May 1, 2003, the United States Court of Appeals for the 
Federal Circuit (Federal Circuit) invalidated the new duty-
to-assist regulations codified at 38 C.F.R. § 19(a)(2) and 
(a)(2)(ii)(2002).  See Disabled American Veterans, et. al., 
v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed.Cir. 
2003).  That decision emphasized the Board's status as 
"primarily an appellate tribunal," and held that 38 C.F.R. § 
19.9(a)(2) is invalid because, in conjunction with the 
amended regulation codified at 38 C.F.R. § 20.1304, it allows 
the Board to consider additional evidence without having to 
remand the case to the AOJ for initial consideration and 
without having to obtain the appellant's waiver.

The Federal Circuit further held that 38 C.F.R. § 
19.9(a)(2)(ii) is invalid because, in providing only 30 days 
for an appellant to respond to a notice from the Board that 
information or evidence is needed from the appellant, it 
violates the provision, contained in 38 U.S.C.A. § 5103, of a 
one-year period in which to respond to such a request.

Subsequently, the VA General Counsel issued a precedent 
opinion on May 21, 2003, interpreting the Federal Circuit 
decision in DAV v. Secretary, supra. The General Counsel 
held, in essence, that (1) the DAV decision does not prohibit 
evidentiary development by the Board, and the Secretary may 
expressly delegate such authority to the Board by new 
regulations; (2) the DAV decision does prohibit the Board 
from rendering a final decision based upon newly obtained 
evidence without the appellant's first waiving initial 
consideration of any such evidence by the RO; (3) the DAV 
decision does not prohibit the Board from issuing the duty- 
to-assist notice required by the VCAA in 38 U.S.C.A. § 
5103(a), and the Secretary may expressly delegate such 
authority to the Board by new regulations; and (4) the Board 
is not required to identify and readjudicate any claims 
decided by the Board under the now invalidated regulations 
before the DAV decision, although VA must review the claim if 
requested information or evidence is submitted within one 
year after the date of the request.  VAOPGCPREC 1-2003.

Accordingly, in a July 2003 remand the Board requested that 
the RO again review the record, to include the recently 
obtained VA examination report noted above.  If the benefit 
remained denied, the RO was requested to provide the veteran 
and his representative a supplemental statement of the case 
(SSOC) and an opportunity to respond.  The RO provided the 
veteran an SSOC in July 2003 denying the claim and the 
veteran's representative responded with a written statement 
in January 2004.

While the RO has reviewed the entire evidence of record, 
including the February 2003 VA examination report, and has 
provided the veteran an opportunity to respond to its July 
2003 denial, the Board finds that additional development is 
warranted.  


REMAND

The veteran has submitted extensive correspondence and 
testified during an October 1996 hearing.  For the sake of 
clarity, the Board will address the veteran's contentions 
together.  The veteran contends that he is entitled to 
service connection for a bilateral knee disability on either 
a direct basis, due to injuries sustained while on active 
duty, or secondary to his service-connected residuals of 
bilateral stress fractures of the feet with pes planus.  The 
veteran states that his service-connected stress fractures of 
the heels made him walk on his toes and this caused his knee 
problems.  The veteran reports that after service, he 
continued to seek medical treatment for the bilateral knee 
condition from 1968 to 1974, while on ship in the merchant 
marine and at the Public Health Service Hospital in San 
Francisco.  The veteran asserts that doctors have told him 
that his bilateral knee disability is due to injuries 
sustained while on active duty.

In reviewing the record, the Board notes that there is 
competent evidence that both supports and goes against the 
veteran's claim for service connection for a bilateral knee 
disability, on direct incurrence and secondary bases.  In 
addition to statements from private chiropractors and a 
former ship medical officer that support the claim, the Board 
notes that the veteran has undergone three VA examinations in 
recent years and all three examiners proffered opinions that 
weigh against different aspects of his claim.  At first 
blush, it would appear that the latter evidence is more 
probative as it contains rationales for the opinions 
expressed and is based, at least in part, on a review of the 
relevant evidence in the claims file.  However, upon further 
review of these examination reports, and with consideration 
of the duty to assist provisions contained in 38 U.S.C.A. 
§ 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2003), the 
Board finds that there continues to be a duty to provide a 
medical opinion.  Specifically, the June 1998 and January 
2001 examiners did not address the question of whether the 
veteran's service-connected bilateral foot disability 
aggravated his bilateral knee disability (see 38 C.F.R. 
§ 3.310(a) (2003); Allen v. Brown, 7 Vet. App. 439 (1995)).  
The February 2003 VA examiner also failed to address the 
question of aggravation and based the opinion that there was 
no causal link to service upon there being no evidence of 
relevant in-service trauma.  While there is no indication 
that the veteran received any medals or decorations evincing 
combat, he was a combat engineer in Vietnam and is service-
connected for PTSD based upon a combat-related incident.  
Under these circumstances, a bilateral knee injury should be 
presumed.  38 U.S.C.A. § 1154(b) (West 2002).  Moreover, the 
latter examiner concluded that the veteran's bilateral foot 
disability did not lead to any significant injury to his 
knees.  (Emphasis added.)  Arguably such a statement implies 
aggravation.  While the physician also indicated that the 
veteran's mild bilateral knee arthritis was age-related, the 
Board finds that the former statement should be clarified.  
Thus, the examiner should be requested to provide an addendum 
to the June 2003 examination report, opining whether the 
veteran's bilateral knee disability is causally linked to a 
presumed in-service injury and whether his service-connected 
residuals of bilateral stress fractures of the feet with pes 
planus caused or aggravated either knee disability.
This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.  Accordingly, the 
case is REMANDED for the following:

1.  The RO must assure compliance with 
the requirements of the VCAA, codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002).  See also 
38 C.F.R. §§ 3.102, 3.159 and 3.326(a) 
(2003).  The RO's attention is directed 
to Quartuccio v. Principi, 16 Vet. App. 
183 (2002), pertaining to the amended 
version of 38 U.S.C.A. § 5103(a), which 
requires that the Secretary identify for 
the veteran which evidence the VA will 
obtain and which evidence the veteran is 
expected to present.  

2.  The RO should send the claims file to 
the VA physician who performed the 
February 2003 examination of the 
veteran's knees.  The physician should 
note that, since the veteran engaged in 
combat with the enemy, his history of a 
bilateral knee injury is presumed.  
38 U.S.C.A. § 1154(b).  The physician 
should also be advised that his statement 
in the February 2003 examination report 
that the veteran's bilateral foot 
disability did not lead to any 
significant injury to his knees arguably 
implies aggravation.  With consideration 
of the foregoing, the physician is asked 
to provide an addendum to the June 2003 
examination report, opining whether it is 
at least as likely as not (50 percent or 
more likelihood) that (a) the veteran's 
current bilateral knee disability is 
causally linked to his presumed bilateral 
knee injury during service and (b) the 
veteran's service-connected residuals of 
bilateral stress fractures of the feet 
with pes planus caused or aggravated 
either knee disability.  (Aggravation is 
defined as a worsening of the underlying 
condition beyond its natural progression 
versus a temporary flare-up of symptoms.)  
The claims folder must be made available 
to the examiner for review before the 
examination.  The examiner is also 
requested to provide a rationale for any 
opinion expressed.  

If the February 2003 VA examiner is not 
available to provide the requested 
addendum, the RO must schedule the 
veteran for an orthopedic examination for 
the purpose of obtaining an opinion on 
whether it is at least as likely as not 
that (a) the veteran's current bilateral 
knee disability is causally linked to his 
presumed injury during service and (b) 
the veteran's service-connected residuals 
of bilateral stress fractures of the feet 
with pes planus  caused or aggravated 
either knee disability.  

3.  Thereafter, the RO should ensure that 
no other notification or development 
action, in addition to that directed 
above, is required.  If further action is 
required, the RO should undertake it 
before further adjudication of the claim.  

4.  After completing any additional 
development deemed necessary, the RO 
should readjudicate the claim for service 
connection for a bilateral knee 
disability on direct incurrence and 
secondary bases.  If any benefit sought 
on appeal remains denied, the veteran and 
his representative should be provided a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits.  An appropriate period of 
time should be allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	R. F. WILLIAMS
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).

